       Case 4:20-cv-00236 Document 1 Filed on 01/22/20 in TXSD Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

TERRANCE M. DURHAM,                                 §
                                                    §
           Plaintiff,                               §
                                                    §
V.                                                  §
                                                    §
INFINITI FINANCIAL SERVICES,                        §                        CIVIL ACTION NO.
NISSAN-INFINITI LT. and NISSAN                      §
MOTOR ACCEPTANCE                                    §
CORPORATION,                                        §
                                                    §
           Defendants.                              §

                            DEFENDANTS’ NOTICE OF REMOVAL

           Defendants Infiniti Financial Services (“IFS”), Nissan-Infiniti LT (“NILT”) and Nissan

Motor Acceptance Corporation (“NMAC”) (collectively, “Defendants”) give notice of the

removal of the state court civil action described below on the basis of diversity jurisdiction. As

grounds for the removal, Defendants respectfully state the following:

                                       I. INTRODUCTION

           1.     On December 19, 2019, Terrance M. Durham (“Plaintiff”) filed his Original

Petition, numbered and styled as Cause No. 2019-89179, Terrance M. Durham v. Infiniti

Financial Services, Nissan-Infiniti LT and Nissan Motor Acceptance Corporation, in the 333rd

Judicial District Court of Harris County, Texas (the “Original Petition”).

           2.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, orders,

and other papers filed in the state court action and obtained by Defendants are attached hereto

and marked as composite Exhibit “A” and incorporated herein by reference.




743310.1                                   Page 1 of 6
       Case 4:20-cv-00236 Document 1 Filed on 01/22/20 in TXSD Page 2 of 6



                           II. TIMELINESS OF NOTICE OF REMOVAL

           3.    Defendant NMAC was served on December 23, 2019, and is removing the case

less than thirty days from the date of service. Accordingly, this notice of removal is timely. 1

                                   III. JURISDICTION AND VENUE

           4.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. This action

may be removed to this Court by Defendants pursuant to 28 U.S.C. § 1441(b) because it is

between citizens of different states, and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

           5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a). Defendants seek

to remove this case to the Southern District of Texas, Houston Division. The 333rd District

Court of Harris County, Texas is located within this District, and cases arising from Harris

County are properly assigned to the Southern District of Texas, Houston Division. 2

           6.    Pursuant to 28 U.S.C. § 1446(d), Plaintiff is being provided with the written

notice of removal, and a copy of this Notice of Removal is being filed with the Harris County

District Clerk for the 333rd District Court of Harris County, Texas.




1
  28 U.S.C. § 1446(b). See also Thompson v. Deutsche Bank Nat’l Tr. Co., 775 F.3d 298, 303 (5th Cir. 2014) citing
Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 119 S.Ct. 1322, 143 L.Ed. 448 (1999) (the
federal removal and jurisdiction statutes “clearly provide that a defendant’s right to removal runs from the date on
which it is formally served with process.”).
2
  See 28 U.S.C. § 124(b)(2).


743310.1                                        Page 2 of 6
        Case 4:20-cv-00236 Document 1 Filed on 01/22/20 in TXSD Page 3 of 6



                        V. BASIS FOR REMOVAL: DIVERSITY JURISDICTION

           A.     Complete Diversity Exists.

           7.     Plaintiff’s state court action may be removed to this Court because it meets the

requirements under 28 U.S.C. § 1332 (Diversity of Citizenship). Plaintiff is a citizen of Texas

residing in Harris County. 3

           8.     Defendant Nissan Motor Acceptance Corporation (“NMAC”) is a California

corporation with its principal place of business located at One Nissan Way, Franklin, TN 37067.

A corporation is a citizen of the state where it is incorporated and the state where it has its

principal place of business. 4 Therefore, for diversity purposes, NMAC is a citizen of California

and Tennessee.

           9.     Defendant Nissan-Infiniti LT (“NILT”) is a domestic statutory trust organized

under the laws of the state of Delaware with its principal place of business located at One Nissan

Way, Franklin, TN 37067. The citizenship of a trust for purposes of diversity jurisdiction is the

citizenship of the trustees of the trust. NILT, Trust is the sole trustee for NILT. NILT, Trust is a

domestic statutory trust organized under the laws of the state of Delaware with its principal place

of business located at One Nissan Way, Franklin, TN 37067. Therefore, for diversity purposes,

NILT is a citizen of Delaware and Tennessee.

           10.    Infiniti Financial Services (“IFS”) is a division of NMAC, not a separate entity

from NMAC. NMAC is a California corporation with its principal place of business located at

One Nissan Way, Franklin, TN 37067. A corporation is a citizen of the state where it is




3
  See Original Petition, at ¶ 1; see also Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (For
  purposes of determining citizenship, “[e]vidence of a person’s place of residence [] is prima facie proof of his
  domicile.”).
4
  28 U.S.C. § 1332(c)(1); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 88-90 (2005).


743310.1                                         Page 3 of 6
        Case 4:20-cv-00236 Document 1 Filed on 01/22/20 in TXSD Page 4 of 6



incorporated and the state where it has its principal place of business. Therefore, for diversity

purposes, IFS is a citizen of California and Tennessee.

           11.    Because Plaintiff is a citizen of Texas and none of the Defendants are citizens of

Texas, complete diversity of the parties exists and removal is proper.

           B.     The Amount in Controversy Exceeds $75,000.00.

           12.    In the Complaint, Plaintiff seeks “monetary relief over $100,000 but not more

than $200,000.” 5 Plaintiff’s basis for seeking such damages appears to be based on Plaintiff’s

allegation that Plaintiff’s vehicle was seized by agents/police officers without proper notice. 6

Due to seizure of the vehicle, Plaintiff alleges he has been wrongfully refused possession of the

vehicle. Plaintiff also seeks declaratory judgment for actual damages, exemplary damages,

attorneys’ fees, and court costs. 7

           13.    Therefore, based on the value of the relief sought by Plaintiff in his Original

Petition, the amount in controversy exceeds $75,000.00.

                                  VI. ADDITIONAL REQUIREMENTS

           14.    Plaintiff has not made a jury demand.

           WHEREFORE, Defendants in the above-captioned action now pending as Cause No.

2019-89179 before the 333rd District Court of Harris County, Texas hereby remove this action

to the United States District Court for the Southern District of Texas, Houston Division and

respectfully request that the United States District Court assume jurisdiction of this action and

enter such other and further orders as may be necessary to accomplish the requested removal and

promote the ends of justice.



5
  See Original Petition, at ¶ 6(a).
6
  See Original Petition, at ¶ 11.
7
  See Original Petition, at “Prayer.”


743310.1                                   Page 4 of 6
       Case 4:20-cv-00236 Document 1 Filed on 01/22/20 in TXSD Page 5 of 6



                                            Respectfully submitted,

                                             By: /s/ R. Dwayne Danner
                                                    R. Dwayne Danner
                                                    State Bar No. 00792443
                                                    ddanner@mcglinchey.com
                                                    Aaron B. Gottlieb
                                                    State Bar No. 24069815
                                                    agottlieb@mcglinchey.com
                                                    McGlinchey Stafford, PLLC
                                                    Three Energy Square
                                                    6688 North Central Expressway, Suite 400
                                                    Dallas, Texas 75206
                                                    (214) 445-2445 Tel.
                                                    (214) 445-2450 Fax.

                                            ATTORNEYS FOR DEFENDANTS




                        CERTIFICATE AND NOTICE OF FILING

       I certify that on January 22, 2020, the foregoing Notice of Removal was filed with the
Harris County District Clerk, Texas, and that written notice of filing of the Notice of Removal
was served upon Plaintiffs.

                                                     /s/ R. Dwayne Danner
                                                     R. Dwayne Danner




743310.1                               Page 5 of 6
       Case 4:20-cv-00236 Document 1 Filed on 01/22/20 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, a copy of the above and foregoing was filed
electronically with the Clerk of Court. Notice of this filing has been forwarded to all parties, by
and through their attorneys of record by operation of the Court’s electronic filing system or as
indicated below.

                                  Via Certified Mail RRR
                          Tracking No. 9414 7266 9904 2142 7194 32
                                         and Email

                                        Andre L. Ligon
                                   Texas Bar No. 00797840
                                Email: efilings@andreligon.com
                                Law Offices Andre L. Ligon, P.C.
                                2646 South Loop West, Ste. 380
                                    Houston, Texas 77054

                                      Counsel for Plaintiff

                                                       /s/ R. Dwayne Danner
                                                       R. Dwayne Danner




743310.1                                 Page 6 of 6
